Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wong et al disclose in Figure 1, a communication device, comprising: a ground metal element (12); and an antenna element, comprising: a first metal element (135), having a first connection point and a second connection point;
a second metal element (14), having a third connection point (134) and a first open end (144);
a third metal element (136), having a shorting end (132) and a second open end (133), wherein the shorting end (132) is coupled to the ground metal element (11), and the second open end is kept apart from the ground metal element by an antenna height;
a signal feeding source (16), coupled between the first metal element (135) and the third metal element or the ground metal element (11).
Asanuma et al disclose in Figure 1, an antenna element comprising a first capacitive element, a second capacitive element and an inductive element.
Prior art of record or the most closed prior art fails to discloses the antenna element comprising a first capacitive element, wherein the first connection point is coupled through the first capacitive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845